Title: Tobias Lear to Alexander Hamilton, 28 February 1791
From: Lear, Tobias
To: Hamilton, Alexander



sir
28th Feby 1791

The President has commanded me to transmit the enclosed to you from Mr Thatcher and request that you will give it the consideration it may merit—The President also requests that you will take occasion to converse with some others of the gentlemen from Massachusetts on this subject—and to mention it likewise to some from New Hampshire. I have the honor to be very respectfully & sincerely Your Most Obedt Servant

Tobias Lear

